The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Response to Election
1.	The Applicants’ election of Species I (Claims 1, 3, 6-9, 12-13 & 18) for prosecution without traverse, dated April 27, 2022, is acknowledged.  Claims 25-31, 35-36, 38 and 41 have been withdrawn from further consideration.
Claim Rejections – 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. Non-Obvious Subject Matter:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3.	Claims 1, 3, 6-9, 12-13 and 18 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. 11,095,096 to Han et al (hereinafter Han).
In re claim 1, Han discloses a method for porosify a III-nitride material semiconductor structure 201 comprising a sub-surface structure (i.e., heavily doped layers 222, in Fig. 2A) of a first III-nitride material, beneath a surface layer (i.e., unintentionally-doped layers 212) of a second III-nitride material, comprising the steps of:
- exposing the surface layer 212 to an electrolyte [col. 11, lns.3-18]; and
- applying a potential difference between the first III-nitride material and the electrolyte, so that the sub-surface structure 222 is porosified by electrochemical etching through the surface layer, while the surface layer  212 is not porosified [Fig. 2E & col.11, lns.8-32; Fig. 3A & col.15, lns.1-10].
	Han suggests the sub-surface structure 222 of first III-nitride material having a charge carrier density greater than 5x 1017cm−3 (col. 8, ln.12: “doping density of the heavily doped layers being between approximately 8×1018cm−3 and approximately 5×1019cm−3).  Han, however, does not suggest the surface layer of second III-nitride material having a charge carrier density of between 1x 1014cm−3 and 1x 1017 cm−3.  It would have been obvious to a person having skills in the art to have modified the nitride-material layer of Han by utilizing the claimed “surface layer of second III-nitride material having a charge carrier density of between 1x 1014cm−3 and 1x 1017cm−3.” Since this is merely a charge carrier densities that may be desired for a given application, it has been held that modifying a surface layer of structure art involves routing skill in the art. MPEP 2144.04 & In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image1.png
    273
    249
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    258
    385
    media_image2.png
    Greyscale
		
    PNG
    media_image3.png
    202
    213
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    503
    247
    media_image4.png
    Greyscale

Application(Figs.2A, 9)		compared to		Han (US Pat. 11,095,096)Figs.2E, 3A
In re claim 3, since the surface layer 212 and sub-surface structure 222 comprise III-nitride materials, the materials are selected from the list consisting of GaN, AlGaN, InGaN, InAIN & AlInGaN [col. 7].
In re claim 6, since Han discloses the sub-surface structure 222 of first III-nitride material having a charge carrier density greater than 5x 1017cm−3 (col. 8, ln.12: “doping density of the heavily doped layers being between approximately 8×1018cm−3 and approximately 5×1019cm−3), Han inherently suggests the charge carrier density in sub-surface structure 222 being at least 5 times, 10, 100, 103, 104, 105 or a million times higher than the charge carrier density in surface layer 212.
In re claim 7, Han does not suggest the threading dislocation density in both the surface layer 212 and sub-surface structure 222 being at least 1x104cm-2, 1x105cm-2, 1x106cm-2, 1x107cm-2 or 1x108cm-2 and/or less than 1x109cm-2 or 1x 1010cm-2. 1x104cm-2, 1x105cm-2, 1x106cm-2, 1x107cm-2 or 1x108cm-2 and/or less than 1x109cm-2 or 1x 1010cm-2.
It would have been obvious to a person having skills in the art to have modified the threading dislocation density of Han by utilizing the claimed “1x104cm-2, 1x105cm-2, 1x106cm-2, 1x107cm-2 or 1x108cm-2 and/or less than 1x109cm-2 or 1x 1010cm-2.” Since this is merely a layer’s threading dislocation density that may be desired for a given application, it has been held that modifying the layer’s density of structure art involves routing skill in the art. MPEP 2144.04 & In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 8, since Han discloses “a layer thickness 3λ/4 may be reduced by the refractive index value n.sub.212 for determining the thicknesses of the undoped layers 212” [col. 8, ln.25], Han suggests the thickness of surface layer 212 being at least 1nm, 10nm, 100nm, and/or less than 1µm, 5µm or 10µm.
In re claim 9, Han does not suggest an outer surface of the surface layer 212 having a minimum lateral dimension of at least 300µm, or at least 500µm, or at least 1mm, or at least 10mm, or at least 5cm, or at least 15cm, or at least 20cm, and/or in which the sub-surface structure has a minimum lateral dimension of at least 300µm, or at least 500µm, or at least 1mm, 10mm or 50mm, preferably in which the semiconductor structure is provided as a wafer with a diameter of 1in, 2in, 6in, or 8in (20.36cm).
It would have been obvious to a person having skills in the art to have modified the layer’s lateral dimension of Han by utilizing the claimed “300µm, or at least 500µm, or at least 1mm, or at least 10mm, or at least 5cm, or at least 15cm, or at least 20cm, and/or at least 300µm, or at least 500µm, or at least 1mm, 10mm or 50mm, preferably in which the semiconductor structure is provided as a wafer with a diameter of 1in, 2in, 6in, or 8in.” Since this is merely a layer’s thickness that may be desired for a given application, it has been held that modifying the layer’s thickness of a structure art involves routing skill in the art. See MPEP 2144.04 & In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 12, Han discloses semiconductor structure 201 comprising a plurality of the sub-surface structures which form a plurality of sub-surface layers 222 arranged in a stack, and in which the sub-surface layers are sequentially etched from the surface layer down [Figs. 2H-2I].
In re claim 13, Han discloses the step of controlling the porosity of a selected sub-surface layer 222 by controlling the potential difference between the electrolyte and the selected sub-surface layer 222 during electrochemical etching [Fig. 2E & col. 11, lns.8-32; Fig. 3A & col. 15, lns.1-10].
In re claim 18, Han discloses the surface layer 212 not coated with an electrically insulating layer or other protective layer during electrochemical etching [Fig. 2E and cols. 11, 15].
	Han does not suggest the semiconductor structure is not pre-patterned with trenches separated by less than 10mm, 5mm, 1 mm, or 600 µm, 400 µm or 200 µm.
It would have been obvious to a person having skills in the art to have modified the trenches’ width of Han by utilizing the claimed “less than 10mm, 5mm, 1mm, or 600µm, 400µm or 200µm.” Since this is merely trenches’ width that may be desired for a given application, it has been held that modifying the trenches of a semiconductor structure art involves routing skill in the art. MPEP 2144.04 & In re Rose, 105 USPQ 237 (CCPA 1955). 
Contact Information
4.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
May 26, 2022											    /Calvin Lee/

    PNG
    media_image5.png
    7
    666
    media_image5.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815